DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 09/10/2021 have been fully considered but they are not persuasive.
The Applicant argues that Rege does not disclose or suggest detecting an internal anomaly with the customer-premise equipment or customer-provided equipment device, and sending a prompt to a user for input on the detected internal anomaly with the customer-premise equipment or customer-provided equipment device as recited in claims 1 and 11. The Examiner respectfully disagrees.
Rege discloses detecting an internal anomaly with the customer-premise equipment or customer-provided equipment device and sending a prompt to a user for input on the detected internal anomaly with the customer-premise equipment or customer-provided equipment device. 
For example, Rege discloses detecting or receiving some type of indication of an issue associated with the presentation of media streams to a user. Issues may be caused by software and/or hardware errors internal to the receiving device, issues with the external presentation device, issues with one or more media source, connection issues with networks, and/or anything else that may impact the user’s perception of the presented stream at the presentation device; see at least paragraphs 0029, 0034, 0036, 0038 and 0052.
Furthermore, Rege discloses that in response to receiving an indication of the issue, the issue reporting module may cause a visual prompt is displayed at the presentation device that includes an option for the user to initiate capture of the user voice recording and informing the user to describe the nature of the issue; see at least paragraphs 0047-0048 and 0059.

Claims 1-20 have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-13 and 17-20 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Rege (US 2020/0213665).
Regarding claim 1, Rege discloses a method for capturing observations of customer-premise equipment or customer-provided equipment devices, the method comprising:
logging events with timestamps into a platform log for the customer-premise equipment or customer-provided equipment device (log with timestamp; see at least paragraph 0051);
detecting an internal anomaly with the customer-premise equipment or customer-provided equipment device (detecting or receiving some type of indication of an issue; see at least paragraphs 0029, 0034, 0036, 0038 and 0052);
sending a prompt to a user for input on the detected internal anomaly with the customer-premise equipment or customer-provided equipment device (a visual prompt is displayed informing the user to describe the nature of the issue; see at least paragraphs 0047-0048 and 0059);
receiving a problem detect by the user during use of the customer-premise equipment or customer-provided equipment device via one or more specific buttons on a remote controller (issue reporting by a receiving device such as a STB by generating an issue report based on the user’s voice that includes a description of the issue by interacting with a recording audio or a voice command button; see at least the abstract and paragraphs 0029, 0037 and 0047-0048); and
entering the detected problem into the platform log of the customer-premise equipment or customer-provided equipment device with a timestamp (log with timestamp; see at least paragraph 0051).

Regarding claim 2, Rege discloses the method according to claim 1, comprising:
using a voice recording function on the remote controller to report the detected problem (using a recording audio or a voice command button; see at least the rejection of claim 1).

Regarding claim 3, Rege discloses the method according to claim 1, comprising:
programming a plurality of buttons on the remote controller to report the detected problem (using a recording audio or a voice command button; see at least the rejection of claim 1).

Regarding claim 7, Rege discloses the method according to claim 1, comprising:
identifying platform functional modules or software modules related to the detected problem (fixing the issue by transmitting a software update; see at least paragraph 0055).

Regarding claim 8, Rege discloses the method according to claim 1, comprising:
uploading the detected problem to a service provider as part of a bug report (generating the issue report; see at least the rejection of claim 1).

Regarding claim 9, Rege discloses the method according to claim 1, further comprising: 
contacting the customer-premise equipment of customer-provided equipment device (contacting the user; see at least paragraph 0055); and
obtaining additional details or logs about the detected problem (contacting the user and discuss the problem and to suggest options to fix it; see at least paragraph 0055). 

Regarding claim 10, Rege discloses the method according to claim 1, further comprising:
collating logs, details, customer speech to text/speech, and timestamps on the detected problem (generating the issue report including the voice recording; see at least the rejection of claim 1); and
uploading the collated logs, details, customer speech to text/speech, and timestamps on the problem to a cable service provider for analysis (transmit the report to a remote server for processing; see at least Fig. 3 and paragraphs 0022 and 0054).

	Claim 11 is rejected on the same grounds as claim 1.
	Claim 12 is rejected on the same grounds as claim 2.
	Claim 13 is rejected on the same grounds as claim 3.
	Claim 17 is rejected on the same grounds as claim 7.
	Claim 18 is rejected on the same grounds as claim 8.
	Claim 19 is rejected on the same grounds as claim 9.
	Claim 20 is rejected on the same grounds as claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rege in view of Kang (US 2017/0116987).
Regarding claim 4, Rege discloses the method according to claim 1, further comprising:
sending observations of the user of the detected problem with the timestamp (transmit the report to a remote server for processing; see at least Fig. 3 and paragraphs 0022 and 0054); and
adding the voice to the platform log with the timestamp of the detected problem (generating the issue report including the voice recording; see at least the rejection of claim 1), but is not clear about converting speech to text.
Kang discloses converting speech to text; see at least paragraphs 0065-0066 and 0087.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rege by the teachings of Kang by having the above limitations so to be able to control an electronic device through speech input; see at least paragraph 0006.
	
Regarding claim 5, Rege in view of Kang disclose the method according to claim 4, further comprising:
parsing the text to identify keywords (Kang; see at least paragraphs 0065-0066 and 0087); and
identifying other customer-premise equipment of customer-provided equipment devices that may be involved with the detected problem (the issue may occur at the receiving device and/or at any one or more other network-connected devices; Rege; see at least paragraph 0007).

Claim 14 is rejected on the same grounds as claim 4.
	Claim 15 is rejected on the same grounds as claim 5.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rege in view of Samuelsson (US 2016/0198161).
Regarding claim 6, Rege discloses the method according to claim 1, further comprising: 
sending the detected problem with the timestamp (by generating the issue report including the timestamps; see at least the rejection of claim 1) and entering the detected problem into a platform log (log with timestamp; see at least paragraph 0051). Furthermore, Rege discloses one or more other network-connected devices; see at least paragraph 0007, but is not clear about sending the problem to another customer-premise equipment of customer-provided equipment device.
Samuelsson discloses the above missing limitation; a target device detect an error and sends the error to a source device; see at least the Abstract and paragraphs 0030 and 0032.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Rege by the teachings of Samuelsson by having the above limitations so to allow the source device to change configuration for encoding of pictures based on the error message; see at least the Abstract.

	Claim 16 is rejected on the same grounds as claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSIN ALATA whose telephone number is (571)270-5683.  The examiner can normally be reached on Mon-Fri 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YASSIN ALATA/Primary Examiner, Art Unit 2426